DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/15/2022 has been entered.

 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 10, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Klingelnberg (US 6481307).
As to claim 1, Klingelnberg teaches a method for grinding a bevel gear (Figure 7 teaches a pinion (12) being ground by a machine (14).  Figure 9 teaches the pinion (12) is a bevel gear with convex and concave flanks.) comprising: clamping a bevel gear workpiece to be ground on a workpiece spindle of a bevel gear grinding machine (Figure 7 shows a pinion (12) fixed on the workpiece spindle of the carriage (18).); performing a first grinding of concave and convex tooth flanks of the bevel gear with a first grinding tool located on a first tool spindle of the bevel gear grinding machine (Figure 7 teaches a first grinding tool (26) that is a cup shaped grinding tool.  Col. 4 Lines 60-68 teach a first grinding by the tool (26) then a honing by another tool (28).); and performing a fine grinding of the tooth flanks of the bevel gear with a second grinding tool located on a second tool spindle of the bevel gear grinding machine (Figure 7 shows a second tool (28) located on a second spindle (Col. 4, Line 59) that performs a honing grinding on the workpiece (pinion (12)).); wherein a respective concave tooth flank extends from a tip edge of a tooth tip of a tooth of the bevel gear to a tooth root of the tooth; and wherein a respective convex tooth flank extends from a tip edge of a tooth tip of a tooth of the bevel gear to a tooth root of the tooth. (Figure 9 shows the flank of the tooth extends from the tip to the root.  Col. 5, Lines 20-25 teach the grinding can be applied to the concave and convex surfaces of the flanks of the gear teeth.)

As to claim 10, Klingelnberg teaches the method according to claim 1, wherein the step of performing the first grinding defines a completing or a semi-completing process and includes grinding convex and concave flanks of the tooth flanks; and the step of performing the fine grinding defines a completing or a semi-completing process and includes grinding convex and concave flanks of the tooth flanks. (Col. 4, Lines 60-67 teach a first grinding by a cup shaped grinding tool (26), which is interpreted as a semi-completing process.  Lines 63-66 teach a honing by a processing tool (28) that is interpreted as a completing process.  Col. 5, Lines 20-25 teach the grinding can be applied to the concave and convex surfaces of the flanks of the gear teeth.)

As to claim 13, Klingelnberg teaches the method according to claim 1, wherein: the first grinding tool defines a cup grinding wheel configured to machine the bevel gear; and the second grinding tool defines a cup grinding wheel configured to machine the bevel gear. (Figure 7 teaches the tools (26, 28) are cup shaped grinding wheels. Col. 4, Line 63 teaches that the tool (26) is a cup shaped tool, and the two tools have a similar appearance in Figure 7, thus the second tool is interpreted as a cup shape as well.)


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Klingelnberg (US 6481307), as applied in claim 1, further in view of Clarke (US 3640030).
As to claim 2, Klingelnberg teaches the method according to claim 1.  
Klingelnberg does not disclose (i) after performing the first grinding and before performing the fine grinding, performing a second grinding of the tooth flanks of the bevel gear and/or (ii) after performing the first grinding and before performing the fine grinding, dressing the second grinding tool and generating thereby a dressed grinding tool topography of the second grinding tool adapted for said fine grinding.  
However, Clarke teaches (i) after performing the first grinding and before performing the fine grinding, performing a second grinding of the tooth flanks of the bevel gear (Col. 25, Lines 25-30 teach a “float grinding” operation that occurs after the rough grinding operation.) 
One of ordinary skill would have been motivated to apply the known multi-step grinding of Clarke with the rough grinding method of Klingelnberg in order true the tooth slots in an effort to make all the teeth more uniform in shape and depth. (Clarke, Col. 25, Lines 48-51) Clarke discloses that this step occurs before the finish grinding operation in Col. 4, Lines 1-10.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the known multi-step grinding of Clarke with the rough grinding method of Klingelnberg because it has been held to be prima facie obvious to apply a known technique to a known method in order to yield predictable results.  See MPEP 2143 (I)(D).
Clause (ii) was not elected in the alternative of (i) or (ii) in Claim 2.

As to claim 3, Klingelnberg in view of Clarke teaches the method according to claim 2, further including dressing the first grinding tool after performing the first grinding and before performing the second grinding and generating thereby a dressed grinding tool topography of the first grinding tool adapted for said second grinding. (Clarke, which is relied upon for the first and second grinding techniques with the same grinding wheel, teaches in Col. 25, Lines 25-30 that the grinding wheel is dressed before the float (interpreted as the second) grinding.)

As to claim 4, Klingelnberg in view of Clarke teaches the method according to claim 3, further including dressing the first grinding tool before performing the first grinding and generating thereby a dressed grinding tool topography of the first grinding tool adapted for said first grinding, wherein the dressed grinding tool topography adapted for said first grinding is different from the dressed grinding tool topography adapted for said second grinding. (Clarke, which is relied upon for the first and second grinding techniques with the same grinding wheel, teaches in Col. 25, Lines 45-48 that the grinding wheel is dressed to give a true profile that trues up the tooth slots, which is different from the rough grinding of the tooth slots.  The truing up of the slots is interpreted as requiring a different grinding tool topography than the rough grinding of the slots, especially because Clarke teaches multiple rough grinding passes when dressing in between, such that there is a different between the first rough grinding tool topography and the float grind due to the number of cycles in between.)

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Klingelnberg (US 6481307) in view of Clarke (US 3640030), as applied in claim 4, further in view of Weppelmann (US 20140308877).
As to claim 5, Klingelnberg in view of Clarke teaches the method according to claim 4, including dressing the first tool before performing the first grinding and second grinding. (Clarke, which is relied upon for the first and second grinding techniques with the same grinding wheel, teaches in Col. 25, Lines 25-30 that the grinding wheel is dressed before the float (interpreted as the second) grinding.)
Klingelnberg in view of Clarke does not explicitly performing the step of dressing the first tool before performing the first grinding at a higher or lower relative speed between a dressing tool and the first grinding tool compared to the during the step of dressing the first dressing tool after performing the first grinding and before performing the second grinding.
However, Weppelmann teaches the step of dressing (Figure 1 teaches a grinding wheel (0) that is used for grinding a workpiece (2).  Items 3 and 4 are dressing devices. ¶0035 teaches the dressing of the tool for the first operation, then dressing of the tool for the second operation.) the first tool before performing the first grinding at a higher or lower relative speed between a dressing tool and the first grinding tool compared to the during the step of dressing the first dressing tool after performing the first grinding and before performing the second grinding. (¶0026 teaches two different infeed speed ratios in the two dressing operations.)
One of ordinary skill would have been motivated to apply the known difference in speed technique from Weppelmann to the first and second dressing method of Klingelnberg in view of Clarke in order to select grinding tool configurations for the first and second grinding operations such that they are appropriate specifically for roughing and specifically for the float grind. (¶0021 of Weppelmann teaches that the grinding parameters (which is interpreted as including the shape/roughness of the grinding wheel) are specifically selected for each operation.)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the known difference in speed technique from Weppelmann to the first and second dressing method of Klingelnberg in view of Clarke because it has been held to be prima facie obvious to apply a known technique to a known method in order to yield predictable results.  See MPEP 2143 (I)(D).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Klingelnberg (US 6481307) in view of Clarke (US 3640030), as applied in claim 4, further in view of Weiner (US 4765095).
As to claim 6, Klingelnberg in view of Clarke teaches the method according to claim 4, wherein a first grinding tool is dressed in a first and second dressing operation where the shape of the grinding tool is different after each. (Clarke, which is relied upon for the dressing steps on the first grinding tool of Klingelnberg, teaches a second (float) grinding that has a dressing step beforehand (Col. 25, Lines 45-46) and that this float dressing is to give the wheel a true profile (interpreted as different that the rough grinding profile).) 
Klingelnberg in view of Clarke does not explicitly disclose the movement of the dressing device, specifically wherein the step of dressing the first grinding tool before performing the first grinding comprises an eccentric movement between a dressing tool and the first grinding tool, and the step of dressing the first grinding tool after performing the first grinding and before performing the second grinding either (a) does not include eccentric movement or (b) includes a second eccentric movement different from the eccentric movement, or the step of dressing the first grinding tool after performing the first grinding and before performing the second grinding comprises an eccentric movement between a dressing tool and the first grinding tool, and the step of dressing the first grinding tool before performing the first grinding either (a) does not include eccentric movement or (b) includes a second eccentric movement different from the eccentric movement.
However, Weiner teaches dressing of a grinding tool with a dressing device that moves eccentrically with respect to the tool. (Figure 6 teaches a tool (5) and a truing tool (26) that moves eccentrically (Δe) during the dressing.)
Due to the topography of the grinding tool of Klingelnberg in view of Clarke being different between the first and second grinding operation, the method of dressing the tool is interpreted as a different movement pattern for each.
Thus, Examiner is of the opinion that combining the eccentric dressing tool movement of Weiner to the dressing tool movement of Klingelnberg in view of Clarke results in two different eccentric movements, thus reading on limitation (b) of each alternative in Claim 6.
One of ordinary skill in the art would have been motivated to apply the known dressing tool eccentric movement technique of Weiner to the dressing method of Klingelnberg in view of Clarke in order to create a grinding wheel with a front edge having a contour corresponding to the front edge of the truing tool, so that the tooth base of the bevel gear being ground is assured. (Weiner Col. 6, Lines 49-53)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the known dressing tool eccentric movement technique of Weiner to the dressing method of Klingelnberg in view of Clarke because it has been held to be prima facie obvious to apply a known technique to a known method, ready for improvement, to yield predictable results.  See MPEP 2143 (I)(D).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Klingelnberg (US 6481307) in view of Clarke (US 3640030), as applied in claim 2, further in view of Weppelmann (US 20140308877).
As to claim 7, Klingelnberg in view of Clarke teaches the method according claim 2, wherein there are first and second grindings performed. (Clarke, Col. 25, Lines 25-30 teach a “float grinding” operation that occurs after the rough grinding operation.)
Klingelnberg in view of Clarke does not explicitly disclose the first and second grindings are performed with same or different process parameters.
However, Weppelmann teaches a first and second grinding operation where there are different process parameters. (¶0003 teaches that the rate of material removal is different between the first and second grindings.  ¶0020 teaches that process parameters can differ between the first and second operations.)
One of ordinary skill would have been motivated to apply the know process parameter difference technique of Weppelmann to the grinding operation of Klingelnberg in view of Clarke in order to allow the grinding parameters to be selected so that they are appropriate on the one hand specifically for the roughing and on the other hand for the finishing. (Weppelmann ¶0021)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the know process parameter difference technique of Weppelmann to the grinding operation of Klingelnberg in view of Clarke because it has been held to be prima facie obvious to apply a known technique to a known method in order to yield predictable results.  See MPEP 2143 (I)(D).

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Klingelnberg (US 6481307) as applied in claim 1, further in view of Takeshi (JPH 07276138 A).
As to claim 8, Klingelnberg teaches that the second grinding is a honing (Col. 4, Line 66), which is interpreted as a fine grinding for removing a small amount of material.
Klingelnberg does not disclose (i) before said fine grinding, each of said tooth flanks defines an allowance for a nominal geometry thereof to be produced of about 0.01 mm up to and including about 0.02 mm; and/or (ii) after said fine grinding, said tooth flanks define a surface roughness Ra of about 1.6 μm or less.
However, Takeshi (¶0001 teaches the invention pertains to method of lapping a gear that smooths meshing with another gear. ¶0011 teaches the process involves an initial rough machining, then a finish machining (interpreted as analogous to fine grinding because it is used to generate a desired surface roughness).) teaches (i) before said fine grinding, each of said tooth flanks defines an allowance for a nominal geometry thereof to be produced of about 0.01 mm up to and including about 0.02 mm (¶0016 teaches the machining allowance of 0.02mm.  ¶0015 teaches the machining allowance for the finishing process is small and thus results in a good surface roughness.) ; and/or (ii) after said fine grinding, said tooth flanks define a surface roughness Ra of about 1.6 μm or less. (¶0016 teaches the surface roughness is 7 μm.)
One of ordinary skill in the art would have been motivated to apply the known process parameters of Takeshi to the gear grinding method of Klingelnberg in order to obtain a good surface roughness with a shorter number of swings (Takeshi ¶0018) that results in a shortened cycle time.  One of ordinary skill would have been motivated to apply the known surface roughness machining technique of Takeshi with the gear grinding method of Klingelnberg in order to provide a gear that has good meshing capabilities and reduce gear noise when in use.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the known process parameters of Takeshi to the gear grinding method of Klingelnberg because it has been held to be prima facie obvious to apply a known technique to a known method, ready for improvement, to yield predictable results.  See MPEP 2143 (I)(D).

As to claim 9, Klingelnberg in view of Takeshi teaches the method according to claim 8, wherein said surface roughness Ra is about 0.7 μm or less. (Takeshi, ¶0016 teaches the surface roughness is 7 μm.)

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Klingelnberg (US 6481307), as applied in claim 1, further in view of Geiser (US 20120309271 A1).
As to claim 11, Klingelnberg teaches the method of claim 1, wherein there are two grinding tools that perform different grinding actions.  (Figure 7 teaches tools (26, 28) that perform a machining and honing process on a workpiece.)
Klingelnberg does not teach that the first grinding tool includes a first abrasive grain and the second grinding tool includes a second abrasive grain that differs from the first abrasive grain by grain size and/or grain material.
However, Geiser teaches two grinding operations where the first grinding tool includes a first abrasive grain and the second grinding tool includes a second abrasive grain that differs from the first abrasive grain by grain size and/or grain material. (¶0043 teaches a machining head with two tools that perform grinding on a workpiece.  The paragraph also states that tools have abrasive material with difference degrees of fineness and grain size.)
One of ordinary skill would have been motivated to combine the different grain sizes of Geiser to the tools of Klingelnberg based on ¶0043 of Geiser “By a corresponding adaptation of the grain size to the respective machining operation, an improvement of performance thus is obtained, since a coarse grain can be used for roughing and a fine grain for finishing.”
Therefore, it would have ben obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to combine the different grain sizes of Geiser to the tools of Klingelnberg because it has been held to be prima facie obvious to combine prior art elements according to know methods to yield predictable results.  See MPEP 2143 (I)(A).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Klingelnberg (US 6481307) in view of Clarke (US 3640030) and Weppelmann (US 20140308877), as applied in claim 7, further in view of Weiner (US 6033287).
As to claim 12, Klingelnberg in view of Clarke and Weppelmann teaches the method according to claim 7, wherein the first and second grindings are performed with same or different process parameters. (Weppelmann teaches that the rate of material removal is different between the first and second grindings in ¶0003.  Clarke, Col. 25, Lines 25-30 teach a “float grinding” operation that occurs after the rough grinding operation that removes a small amount of material.)
Klingelnberg in view of Clarke and Weppelmann does not explicitly disclose that the differing process parameters are the rotational speed or rolling speed.
However, Weiner teaches the rough grinding is at a higher rotating speed than the honing process. (Col. 5, Lines 25-31) Weiner also discloses a similar cup grinding disk (Col. 5, Line 25) to form bevel gears (Col. 5, Line 16)
One of ordinary skill in the art would have been motivated to apply the known rotational speed different technique of Weiner to the first/second grinding method of Klingelnberg in view of Clarke and Weppelmann in order to perform the lower material removal process (honing in Weiner, float grinding in Clarke) at a lower speed to avoid extensive wear on the honing pinion (honing tool) (WIENER, Col. 5, Lines 52-55)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the known rotational speed different technique of Weiner to the first/second grinding method of Klingelnberg in view of Clarke and Weppelmann because it has been held to be prima facie obvious to apply a known technique to a known method, ready for improvement, to yield predictable results.  See MPEP 2143 (I)(D).

Response to Arguments
Applicant’s arguments, see remarks, filed 08/15/2022, with respect to the rejection of claim 1 have been fully considered and are persuasive.  The rejection of claim 1 using WYMAN has been withdrawn. 
WYMAN, as presented in the rejection dated 02/15/2022, does not disclose that the fine grinding of the tooth flanks is completed in a region that extends from the root to the tip of the concave and convex flanks as claimed. Thus WYMAN is not an anticipatory reference for claim 1. However, a new rejection is presented using Klingelnberg.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found on the PTO-892 Notice of References Cited Form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL WAYNE HOTCHKISS whose telephone number is (571)272-3854. The examiner can normally be reached MONDAY-FRIDAY from 0800-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BRYANT can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL W HOTCHKISS/Examiner, Art Unit 3726